Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Claim 1 has been amended.  Claims 1-15, 18, 31, and 38 are pending with claims 31 and 38 withdrawn from consideration.
Claim Objections
Claim 1 is objected to because of the following informalities:  Please change the abbreviations of “nm” to nanometers.  In claim 1 the term micron should be plural in the 3 instances.  Appropriate correction is required.
Response to amendments and arguments
In light of filing a 132 declaration the applicant has overcome the 112 1st rejection towards the large fragment widths and the fine fibril widths.  The declarant explained how the widths were obtained from the pictures using a digital ruler and that the placing of the cellulose filaments into the emulsion did not change said widths.
	The Examiner also finds that multiple singular points in the specification provide sufficient support for the claimed width ranges.  
A specification as originally filed describing examples employing, 4%, 15% and 20% cadmium provides sufficient written descriptive support for a range of 4% to 20% of cadmium later added in a claim. The BPAI determined that the value between 4% and 20% cadmium “would function in the composition in the manner applicant desires”.
Ex Parte Jackson 110 USPQ 561 (Bd. App. 1956)
However, the applicant/declarant have not explained how there is support for the lengths in the claims.  Neither the declaration nor the arguments added the fine fibril length or address the large fragment lengths.
In the 6/2/2022 interview it was mentioned that the applicant would need to show both dimensions (i.e. width and length) and show how the length was being measured.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims specific size ranges for length the fine fibrils and length of the large fragments.  The applicant states that support for these ranges are in Figure 2C.  The figure does not support the claimed ranges.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748